Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16-17, 26, 44 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0092864 A1) in view of Wang et al (US 20110003585 A1) hereinafter as Wang.
Regarding claim(s) 1 and 16, Chen discloses a resource configuration method (See ¶ 2, 5-6, 12,31 a resource allocation method, a network device, and a terminal device for allocation of bandwidth resources to UE), applied to a terminal, comprising: 
receiving an activation state configuration command of a preconfigured bandwidth part (BWP) resource transmitted by a base station (See Fig(s). 4, structural diagram of a bandwidth part and bandwidth of a terminal device, See Fig(s). 9 illustrates a relationship between an active bandwidth part and a radio frequency bandwidth part, See ¶ 176 resource allocation is transmitted in a bitmap to the UE). 
Chen fails to disclose configuring the preconfigured BWP resource according to the activation state configuration command.  
Wang discloses configuring the preconfigured BWP resource according to the activation state configuration command (See ¶ 50, See Fig(s). 3 The communication mode in the active state is actively involved in sending and/or receiving communication data and therefore has a preconfigured bandwidth part which can not be reallocated to another user during use of the devices of interest).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Wang within Chen, so as to modify overall network performance and enhance user experience based on optimal bandwidth usage for all users within a network.

Regarding claim(s) 2 and 17, Chen discloses wherein receiving the activation state configuration command of the preconfigured BWP resource transmitted by the base station comprises: receiving the activation state configuration command of the preconfigured BWP resource transmitted by the base station through a first preset message (See ¶ 30, 40, 73 sending and receiving system messaging as appropriate); wherein the first preset message comprises at least one of: a Medium Access Control (MAC) layer control element (CE) and a Radio Resource Control (RRC) message (higher layer signaling have MAC control elements).
Regarding claim(s) 12 and 26, Wang discloses transmitting configuration request information of the preconfigured BWP resource to the terminal (See ¶ 61, See Fig(s). 6 step 602).
Regarding claim(s) 44 and 59, Chen discloses a terminal and/or base station, comprising a storage, a processor, and a program stored in the storage and executable on the processor, wherein the program is executed by the processor to perform the resource configuration (See ¶ 129-130, 137).

Allowable Subject Matter
Claims 3-8,15 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411